           Case 1:17-cv-09554-AKH Document 182 Filed 12/13/18 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



LOUISETTE GEISS, KATHERINE                           Case No. 17-cv-9554 (AKH)
KENDALL, ZOE BROCK, SARAH ANN
THOMAS (a/k/a SARAH ANN MASSE),
MELISSA SAGEMILLER, and
NANNETTE KLATT, CAITLIN DULANY,                      Hon. Alvin K. Hellerstein
MELISSA THOMPSON, LARISSA
GOMES, and JANE DOE, individually and
on behalf of all others similarly situated,

                                 Plaintiffs,

                       v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, MIRAMAX FILM NY LLC, THE
WALT DISNEY COMPANY, DISNEY
ENTERPRISES, INC., BUENA VISTA
INTERNATIONAL, INC., HARVEY
WEINSTEIN, ROBERT WEINSTEIN, DIRK
ZIFF, TIM SARNOFF, MARC LASRY,
TARAK BEN AMMAR, LANCE MAEROV,
RICHARD KOENIGSBERG, PAUL TUDOR
JONES, JEFF SACKMAN, JAMES DOLAN,
MICHAEL EISNER, IRWIN REITER,
DAVID GLASSER, FRANK GIL, RICK
SCHWARTZ, FABRIZIO LOMBARDO,
MARK GILL, NANCY ASHBROOKE,
MIRAMAX DOES 1-10, TALENT AGENCY
DOES 1-100, and JOHN DOES 1-50,
inclusive,

                               Defendants.




  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE OF DEFENDANT
                          IRWIN REITER




                                               -1-
010717-11 1085614 V1
           Case 1:17-cv-09554-AKH Document 182 Filed 12/13/18 Page 2 of 3




         Pursuant to Fed. R. Civ. P. 41(a)(1)(A), Plaintiffs voluntarily dismiss their claims against

Irwin Reiter without prejudice. Voluntary dismissal of Plaintiffs’ claims is appropriate given that

no party has served an answer or motion for summary judgment. This notice does not affect

Plaintiffs’ claims against any other defendant.




Date: December 13, 2018                        Respectfully submitted,



                                               By
                                                Elizabeth A. Fegan
                                               Emily Brown
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               455 N. Cityfront Plaza Dr., Suite 2410
                                               Chicago, IL 60611
                                               Telephone: (708) 628-4949
                                               Facsimile: (708) 628-4950
                                               beth@hbsslaw.com
                                               emilyb@hbsslaw.com

                                               Steve W. Berman
                                               Shelby Smith
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               1918 Eighth Avenue, Suite 3300
                                               Seattle, WA 98101
                                               Telephone: (206) 623-7292
                                               steve@hbsslaw.com
                                               shelbys@hbsslaw.com

                                               Jason Zweig
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               555 Fifth Avenue
                                               Suite 1700
                                               New York, NY 10017
                                               jasonz@hbsslaw.com

                                               Robert B. Carey
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               11 West Jefferson Street, Suite 1000
                                               Phoenix, Arizona 85003
                                               Telephone: (602) 840-5900
                                               Facsimile: (602) 840-3012
                                               rob@hbsslaw.com


                                                  -2-
010717-11 1085614 V1
           Case 1:17-cv-09554-AKH Document 182 Filed 12/13/18 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the above document was served upon the attorney of

record for each other party through the Court’s electronic filing service on December 13, 2018,

which will send notification of such filing to the e-mail addresses registered.

                                                              /s/ Elizabeth A. Fegan
                                                              Elizabeth A. Fegan




                                                -3-
010717-11 1085614 V1
